DETAILED ACTION
	This is the first office action on the merits for application 17/153,887, filed 1/21/2021, which is a divisional application of 16/217,001, filed 12/11/2018, which claims priority to provisional application 62/708,566, filed 12/14/2017.
	Claims 1-12 are pending in the application. Claims 1-7 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, Claims 1-7, in the reply filed on 3/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Additional Prior Art that Examiner Wishes to make Known to Applicant
	The Examiner wishes to apprise the Applicant of the following references: 
U.S. Patent Application Publication 2015/0357125 A1
Chiappone, et al., Electrochimica Acta, 2015, 153, 97-105
Although these references are not explicitly applied in the prior art rejections herein, it is provided to the Applicant in the interest of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the lithium ion battery comprises “a UV-curable and printable solid electrolyte precursor material comprising…” and “wherein the UV-curable and printable solid electrolyte precursor material, when cured, has sufficient mechanical rigidity…”
This limitation is indefinite, because it is unclear whether the battery comprises a precursor electrolyte composition, or a cured electrolyte composition.
Claims 2-7 are indefinite, because of their dependence on Claim 1.
Claim 5 recites “wherein the ceramic particles are present in an amount from approximately 2 weight percent to approximately 6 weight percent” in lines 2-4.
This limitation is indefinite, because it is unclear to what composition the weight percentage of the ceramic particles refers. For example, does it refer to the weight percentage of the ceramic particles, relative to the amount of solids in the precursor material, to the weight percentage of the ceramic particles, relative to the total precursor, or to another material?
For the purposes of examination, “wherein the ceramic particles are present in an amount from approximately 2 weight percent to approximately 6 weight percent” will be interpreted to include the ceramic particles being present in 2-6 wt%, relative to any other component or combination of components in the precursor solution. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (Journal of Power Sources, 2006, vol. 156, pages 574-580), as evidenced by Le (U.S. Patent Application Publication 2007/0148544 A1). 
In reference to Claim 1, Yang teaches a lithium ion battery, comprising a MCMB 1028 carbon anode, a UV-cured GTPE (gel-type polymer electrolyte), and a LiCoO2 cathode (paragraph 2, column 1, page 576).
The battery of Yang comprises a cathode including lithium cobalt oxide (LiCoO2) (paragraph 2, column 1, page 576).
The battery of Yang comprises an anode (MCMB 1028) (paragraph 2, column 1, page 576).

Therefore, the battery of Yang comprises a graphite anode.
The battery of Yang comprises a UV-curable combination separator and solid electrolyte positioned on at least one electrode (“Experimental” section, page 575).
The electrolyte material of Yang comprises a UV-curable electrolyte precursor material (“Experimental” section, page 575).
The precursor comprises a lithium salt (LiPF6 and Li(CF3SO3) dissolved in one or more organic solvents (EC/DMC/EMC) (Experimental, column 1, page 575).
The precursor comprises a UV curable monomer (EDGA) in an amount from approximately 4 weight percent to approximately 10 weight percent of the precursor material, because the mass of EDGA, relative to the total mass of the precursor solution = 2 parts EDGA/(2 parts EDGA + 1.5 parts PVDF + 1.5 parts PMMA + 0.5 parts ceramic + 0.1 parts 2-chlorobenzophenone + 0.1 parts triethylamine + 33 parts lithium solution (i.e. 600 wt%, based on the EDGA/PVDF/PMMA/ceramic)) = 5.2 wt%, column 1, page 575.
The precursor material comprises a UV initiator, corresponding to the 2-chlorobenzophenone (column 1, page 575).
Yang does not teach that the weight ratio of the UV curable monomer to the photoinitiator is 90:10 to 99:1, because the initiator is taught to be 5 wt% of the weight of the EDGA monomer, which results in a weight ratio of 20:1 (column 1, page 575).
Yang further teaches that, in polymer gel electrolytes, ionic conductivity decreases with increased viscosity of the gel (column 2, page 574), and that mechanical strength of gel electrolyte films is also an important consideration (column 1, paragraph 2, page 575).
Therefore, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the crosslinking density by optimizing the amount of photoinitiator in the precursor solution of Yang, in order to control the mechanical strength and ionic conductivity of the resulting film.

The precursor material comprises one or more host conductive polymers in an amount less than approximately 5 wt% of the precursor material, corresponding to the PVDF, which is present in an amount of 3.9 wt% (column 1, page 575).
The precursor material comprises ceramic particles (i.e. Al2O--3 or TiO2) (Experimental, column 1, page 575).
Because Yang teaches that, when the precursor is cured, it is used as a separator/lithium ion electrolyte for a battery, it is the Examiner’s position that the precursor material meets the structural limitations required by “wherein the precursor material, when cured, has sufficient mechanical rigidity to act as a separator preventing electrical shorting between a lithium ion battery cathode and a lithium ion battery anode and has sufficient electrical conductivity to function as an electrolyte for a lithium ion battery.”
Further, it is the Examiner’s position that, because the precursor material meets the structural limitations required by Claim 1, and further because it is taught to be spreadable (column 1, page 575), it meets the structural limitations required by the limitation “printable.”
Yang teaches that the thickness of the coating layer is 5 microns, and the coating layer is disposed in a membrane having a thickness of 20 microns (column 1, page 575). Therefore, Yang teaches that the thickness of the UV-curable and printable solid electrolyte is approximately 400 microns or less, because 25 microns is less than 400 microns.
This disclosure further teaches the limitations of Claim 2, wherein the one or more host ion conductive polymers is polyvinylidene fluoride.
This disclosure further teaches the limitations of Claim 3, wherein the lithium salt is LiCF3SO3.
This disclosure further teaches the limitations of Claim 4, wherein the lithium salt is LiPF6.
This disclosure further teaches the limitations of Claim 5, wherein the ceramic particles present in an amount from approximately 2 wt% to approximately 6 wt%, because the 0.5 parts 
It is the Examiner’s position that 1.3 wt% meets the limitations of “approximately 2-6 wt%.”
This disclosure further teaches the limitations of Claim 6, wherein the one or more solvents are selected from ethylene carbonate and dimethyl carbonate (Experimental, column 1, page 575).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (Journal of Power Sources, 2006, vol. 156, pages 574-580), as applied to Claim 1, and further in view of Saimen, et al. (U.S. Patent Application Publication 2014/0302399 A1). 
In reference to Claim 7, Yang does not teach that the UV curable monomer is one of the materials recited in Claim 7.
As described in the rejection of Claim 1 above, Yang teaches that the crosslinking material in his composition is an ethylene glycol diacrylate (column 1, page 575).
To solve the same problem of providing a crosslinkable polymer electrolyte material for a lithium battery, Saimen teaches that polymers produced from crosslinking ethylene glycol diacrylate (as in Yang) and from trimethylolpropane triacrylate are all materials suitable for use as crosslinked polymer electrolyte materials for lithium batteries (paragraph [0055]).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using trimethylolpropane triacrylate in place of the ethylene glycol diacrylate oligomer in the composition of Yang, based on the teachings of Saimen.
Using trimethylolpropane triacrylate in place of the ethylene glycol diacrylate oligomer in the composition of Yang teaches the limitations of Claim 7, wherein the UV curable monomer is trimethylolpropane triacrylate.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (Journal of Power Sources, 2006, vol. 156, pages 574-580), as evidenced by Le (U.S. Patent Application Publication 2007/0148544 A1), in view of Marques, et al. (U.S. Patent Application Publication 2014/0361211 A1), and Brodd, et al. (U.S. Patent 6,156,458).
If it is found that the teachings of Yang, when considered alone, do not render obvious the limitations of Claims 1-6, the following rejections are presented.
In reference to Claim 1, Yang teaches a lithium ion battery, comprising a MCMB 1028 carbon anode, a UV-cured GTPE (gel-type polymer electrolyte), and a LiCoO2 cathode (paragraph 2, column 1, page 576).
The battery of Yang comprises a cathode including lithium cobalt oxide (LiCoO2) (paragraph 2, column 1, page 576).
The battery of Yang comprises an anode (MCMB 1028) (paragraph 2, column 1, page 576).
Evidentiary reference Le teaches that MCMB 1028 is graphite (paragraph [0017]).
Therefore, the battery of Yang comprises a graphite anode.
The battery of Yang comprises a UV-curable combination separator and solid electrolyte positioned on at least one electrode (“Experimental” section, page 575).
The electrolyte material of Yang comprises a UV-curable electrolyte precursor material (“Experimental” section, page 575).
The precursor comprises a lithium salt (LiPF6 and Li(CF3SO3) dissolved in one or more organic solvents (EC/DMC/EMC) (Experimental, column 1, page 575).
The precursor comprises a UV curable monomer (EDGA) in an amount from approximately 4 weight percent to approximately 10 weight percent of the precursor material, because the mass of EDGA, relative to the total mass of the precursor solution = 2 parts EDGA/(2 parts EDGA + 1.5 parts PVDF + 1.5 parts PMMA + 0.5 parts ceramic + 0.1 parts 2-chlorobenzophenone + 0.1 parts triethylamine + 33 parts lithium solution (i.e. 600 wt%, based on the EDGA/PVDF/PMMA/ceramic)) = 5.2 wt%, column 1, page 575.
The precursor material comprises a UV initiator, corresponding to the 2-chlorobenzophenone (column 1, page 575).

Yang further teaches that, in polymer gel electrolytes, ionic conductivity decreases with increased viscosity of the gel (column 2, page 574), and that mechanical strength of gel electrolyte films is also an important consideration (column 1, paragraph 2, page 575).
To solve the same problem of providing UV-cured electrolyte/separators for lithium batteries, Marques teaches a printable composition (Abstract) for a UV-cured electrolyte/separator for lithium batteries, Marques teaches a printable precursor composition (paragraphs [0021]-[0035]) comprising solvents (paragraph [0033]), lithium salts (paragraph [0024]), diacrylate polymerizable monomers (paragraph [0026]), an ion conductive polymer (paragraph [0029]), a photoinitiator (paragraph [0031]), and a metal oxide, TiO2 (paragraph [0035]).
Marques further teaches that a suitable amount of photoinitiator in such a composition includes 0.05-0.15% of the total precursor solution (paragraph [0032]).
Therefore, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to optimize the crosslinking density by optimizing the amount of photoinitiator in the precursor solution of Yang, in order to control the mechanical strength and ionic conductivity of the resulting film, and that this routine optimization would include a precursor composition in which the photoinitiator is included at a weight range of 0.05-0.15% of the total solution.
Incorporating the photoinitiator at a weight range of 0.05-0.15% of the total precursor solution of modified Yang would result in a range of weight ratios of monomer to photoinitiator of 34.7:1 (for a solution with 5.2 wt% EGDA and 0.15 wt% photoinitiator) to 104:1 (for a solution with 5.2 wt% EGDA and 0.005 wt% photoinitiator).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
In the instant case, the claimed range of 34.7:1 to 104:1 overlaps with the claimed range of 90:1 to 99:1.

The precursor material comprises ceramic particles (i.e. Al2O--3 or TiO2) (Experimental, column 1, page 575).
Because Yang teaches that, when the precursor is cured, it is used as a separator/lithium ion electrolyte for a battery, it is the Examiner’s position that the precursor material meets the structural limitations required by “wherein the precursor material, when cured, has sufficient mechanical rigidity to act as a separator preventing electrical shorting between a lithium ion battery cathode and a lithium ion battery anode and has sufficient electrical conductivity to function as an electrolyte for a lithium ion battery.”
Further, it is the Examiner’s position that, because the precursor material meets the structural limitations required by Claim 1, and further because it is taught to be spreadable (column 1, page 575), it meets the structural limitations required by the limitation “printable.”
Yang teaches that the thickness of the coating layer is 5 microns, and the coating layer is disposed in a membrane having a thickness of 20 microns (column 1, page 575). Therefore, Yang teaches that the thickness of the UV-curable and printable solid electrolyte is approximately 400 microns or less, because 25 microns is less than 400 microns.
This disclosure further teaches the limitations of Claim 2, wherein the one or more host ion conductive polymers is polyvinylidene fluoride.
This disclosure further teaches the limitations of Claim 3, wherein the lithium salt is LiCF3SO3.
This disclosure further teaches the limitations of Claim 4, wherein the lithium salt is LiPF6.
This disclosure further teaches the limitations of Claim 6, wherein the one or more solvents are selected from ethylene carbonate and dimethyl carbonate (Experimental, column 1, page 575).
In reference to Claim 5, Yang teaches that the ceramic particles present in an amount from approximately 2 wt% to approximately 6 wt%, because the 0.5 parts ceramic/(2 parts EDGA + 1.5 parts PVDF + 1.5 parts PMMA + 0.5 parts ceramic + 0.1 parts 2-chlorobenzophenone + 0.1 parts triethylamine 
Therefore, modified Yang does not teach that the ceramic is present in an amount of “approximately 2-6 wt%” in the precursor solution.
To solve the same problem of providing UV-cured electrolyte/separators for lithium batteries, Brodd teaches a precursor composition for a UV-cured electrolyte/separator for lithium batteries (corresponding to the example shown in the table in column 8). This precursor composition comprises a lithium salt dissolved propylene carbonate (as in Yang), acrylate polymerizable monomer (as in Yang), an ion conductive polymer (as in Yang), and alumina ceramic particles in an amount of 5 wt%.
Therefore, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using 5 wt% of alumina particles in the gel precursor of Yang, as taught by Brodd, because Brodd teaches that a precursor composition comprising this amount of alumina particles results in an effective electrolyte upon curing. 
Incorporating 5 wt% of alumina particles in the gel precursor of Yang, as taught by Brodd, teaches the limitations of Claim 5, wherein the ceramic particles are present in an amount from 2-6 wt% of the precursor solution. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, et al. (Journal of Power Sources, 2006, vol. 156, pages 574-580), as evidenced by Le (U.S. Patent Application Publication 2007/0148544 A1), in view of Marques, et al. (U.S. Patent Application Publication 2014/0361211 A1), and Brodd, et al. (U.S. Patent 6,156,458), as applied to Claim 1, and further in view of Saimen, et al. (U.S. Patent Application Publication 2014/0302399 A1). 
In reference to Claim 7, modified Yang does not teach that the UV curable monomer is one of the materials recited in Claim 7.
As described in the rejection of Claim 1 above, Yang teaches that the crosslinking material in his composition is an ethylene glycol diacrylate (column 1, page 575).
To solve the same problem of providing a crosslinkable polymer electrolyte material for a lithium battery, Saimen teaches that polymers produced from crosslinking ethylene glycol diacrylate (as in Yang) 
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using trimethylolpropane triacrylate in place of the ethylene glycol diacrylate oligomer in the composition of Yang, based on the teachings of Saimen.
Using trimethylolpropane triacrylate in place of the ethylene glycol diacrylate oligomer in the composition of Yang teaches the limitations of Claim 7, wherein the UV curable monomer is trimethylolpropane triacrylate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721